NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CINDY DUPRE,                                     No. 14-56263

                  Plaintiff-Appellant,            D.C. No. 5:13-cv-01480-CAS-OP

   v.
                                                  MEMORANDUM*
 MOUNTAIN WEST FINANCIAL, INC.; et
 al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Cindy Dupre appeals pro se from the district court’s order dismissing her

action alleging federal and state law claims arising from foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6), Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th

Cir. 2011), and we affirm.

      The district court properly dismissed Dupre’s promissory estoppel claim

because Dupre failed to allege facts sufficient to state a plausible claim. See Jones

v. Wachovia Bank, 179 Cal. Rptr. 3d 21, 28 (Ct. App. 2014) (stating elements of

promissory estoppel).

      The district court did not abuse its discretion by retaining supplemental

jurisdiction over Dupre’s promissory estoppel claim after dismissing with

prejudice Dupre’s federal claims. See Satey v. JPMorgan Chase & Co., 521 F.3d
1087, 1090 (9th Cir. 2008) (setting forth standard of review); see also 28 U.S.C.

§ 1367 (granting district courts supplemental jurisdiction over claims related to

those over which district courts have original jurisdiction).

      The district court did not abuse its discretion by dismissing Dupre’s third

amended complaint without further leave to amend. See Cervantes, 656 F.3d at

1041 (setting forth standard of review and explaining that dismissal without leave

to amend is proper when amendment would be futile).

      AFFIRMED.

                                          2                                    14-56263